United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 05-2113
                                   ___________

Lisa Yvette Elam,                       *
                                        *
            Appellant,                  * Appeal from the United States
                                        * District Court for the
      v.                                * Eastern District of Missouri.
                                        *
Barnes-Jewish Hospital,                 * [UNPUBLISHED]
                                        *
            Appellee.                   *
                                   ___________

                             Submitted: March 1, 2006
                                Filed: March 8, 2006
                                 ___________

Before ARNOLD, BYE, and SMITH, Circuit Judges.
                            ___________

PER CURIAM.

      Lisa Yvette Elam appeals the district court’s1 adverse grant of summary
judgment in her action against her former employer, Barnes-Jewish Hospital, under
the Americans with Disabilities Act and the Family and Medical Leave Act.2 Having
carefully reviewed the record, we agree with the district court’s analysis of Elam’s
claims, and Elam has provided no basis for reversal. See Woods v. DaimlerChrysler

      1
       The Honorable Carol E. Jackson, Chief Judge, United States District Court for
the Eastern District of Missouri.
      2
      Elam has abandoned her state-law claim on appeal. See Shade v. City of
Farmington, Minn., 309 F.3d 1054, 1058 n.6 (8th Cir. 2002).
Corp., 409 F.3d 984, 990 (8th Cir. 2005) (de novo standard of review). Accordingly,
we affirm. See 8th Cir. R. 47B.
                       ______________________________




                                        -2-